Citation Nr: 1524386	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for a chronic disability due to substance abuse.

6.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2014, the Board issued a decision denying service connection for sleep apnea, a right shoulder disorder and a left shoulder disorder.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated the July 2014 decision relating to these three issues and remanded them back to the Board in February 2015.

In addition, as part of the July 2014 decision, the Board remanded the issues of service connection for a psychiatric disorder (to include PTSD and depression), a chronic disability due to substance abuse and an eye disorder.  It appears that some, but not all, of the requested development has been accomplished and a Supplemental Statement of the Case has not been issued.  The Board includes those issues herein and remands them again for the remaining development that was previously requested.

Issues 3 through 6 listed on the Title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Sleep apnea did not manifest either during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2.  The evidence fails to establish the Veteran has a current disability of the right shoulder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for entitlement to service connection for a right shoulder disorder
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014) 38 C.F.R.
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard October 2009 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Veteran was afforded a VA examination in May 2010.  Although a diagnosis of sleep apnea was rendered, no nexus opinion was provided as this examination was for nonservice-connected pension purposes.  Nevertheless, the Board finds that a medical opinion is not necessary as there is no competent, credible and probative evidence to suggest that the Veteran's sleep apnea is related to his active duty service.  In addition, the Veteran was not provided a VA examination for his claim of having a right shoulder disorder.  The Board finds, however, that VA did not have a duty to obtain an examination as there is no competent, credible and probative evidence to suggest that the Veteran has a right shoulder disorder much less one that is related to his active duty service.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3 159(c)(4).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Sleep Apnea

The Veteran claims that he has sleep apnea that is related to his active military service.  

The report of a September 2009 VA polysomnography report shows a diagnosis of moderate obstructive sleep apnea.  Consequently, a current disability is established.

Initially the Board notes that obstructive sleep apnea is not a chronic disease enumerated in 38 C.F.R. § 3.309(a).  Consequently, service connection is not warranted under 38 C.F.R. §§ 3.303(b) (chronicity and continuity of symptomatology) and 3.307(a)(6) (presumptive service connection for a chronic disease).  Nevertheless, service connection may still be warranted based upon a totality of the evidence pursuant to 38 C.F.R. § 3.303(a).

On a claim received in October 2009, the Veteran reported that his sleep apnea began in 1975 during service.  The Veteran has not submitted any additional statements in support of this claim and his contention that his sleep apnea had its onset in service.  

The service treatment records are silent for any complaints, treatment or diagnosis of sleep apnea or symptoms related thereto.  Moreover, on separation examination in November 1975, no sleep apnea was reported or noted upon examination.  The Veteran himself stated that he was in good health.  Thus there is no contemporaneous evidence to suggest that the Veteran had sleep apnea during his active service.

On VA examination in May 2010, the Veteran reported having a sleep study as early as 2006 (the report of which is not of record), and the examiner diagnosed obstructive sleep apnea.  No opinion was provided as this was for pension purposes.  The Board finds this is harmless error since there was no indication in the record or as related by the Veteran (except for the sole report on the initial claim for service connection) that his sleep apnea occurred in service. 

Post-service medical evidence shows the first complaints of symptoms of sleep apnea were in August 2009.  The Veteran underwent a polysomnography in September 2009 that resulted in a diagnosis of moderate obstructive sleep apnea.  There is no indication in these records that the Veteran had a prior diagnosis of sleep apnea or underwent a polysomnography in 2006.  

Overall, the medical records, both during and after service, do not support the claim that the Veteran's sleep apnea is related to his military service.  The Veteran's sole statement on his initial claim that the onset of his sleep apnea was in 1975 lacks probative value given the lack of contemporaneous evidence in service of complaints of, treatment for or a diagnosis of sleep apnea.  Furthermore, the post-service medical evidence fails to demonstrate a diagnosis of sleep apnea until 2009, which was approximately 34 years after the Veteran's discharge from service.  The absence of symptoms or a diagnosis of sleep apnea in the service treatment records or of persistent symptoms at separation, along with the first evidence of a diagnosis of sleep apnea being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran's sleep apnea was incurred during or as a result of service.  See Forshey v. West, 12 Vet. App. 71 (1998); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Moreover, the Veteran's silence to his treating physicians that he has had sleep apnea or symptoms thereof since his active military service is also negative evidence against the claim as such information would have likely been given in seeking medical attention.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that the most probative and persuasive evidence is the contemporaneous service treatment records and the post-service medical records as this evidence was created in conjunction with the Veteran's military service and with his seeking medical treatment.  None of these records show the Veteran has had sleep apnea since 1975.  Furthermore the Veteran's silence in not providing more detail as to his claim that the onset of his sleep apnea was in 1975 negatively affects the probative value of that statement.  Consequently, the Board finds that the negative evidence outweighs the Veteran's sole report on his initial claim for service connection that the onset of his sleep apnea was in 1975.  

Thus the Board finds that the preponderance of the evidence is against finding that the onset of the Veteran's sleep apnea was during his active service or that his sleep apnea is otherwise related to such service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder

The Veteran has claimed service connection for a right shoulder disorder.  Although stating in his initial claim that the onset of this was in 1975, he has not provided any specific details to support this claim.  

The service treatment records are silent for any complaints, treatment or diagnosis of a right shoulder problem.  Moreover, on separation examination in November 1975, no joint problems were reported or noted upon examination.  The Veteran himself stated that he was in good health.  

Post-service medical records show that the Veteran first complained of chronic bilateral shoulder pain to his VA primary care physician in August 2009.  Examination noted he had full range of motion and muscle strength was symmetric.  An October 2009 X-ray of the shoulders was essentially negative.  Nevertheless, his VA primary care physician gave an impression of shoulder arthritis in April 2010.  Thereafter, VA treatment records only show complaints of left shoulder pain.  

The Board finds that the evidence fails to establish that the Veteran has a current disability of a right shoulder for VA compensation purposes.  Although the Veteran's VA primary care physician diagnosed shoulder arthritis in April 2010, that diagnosis was not supported by X-ray evidence and, therefore, cannot be accepted to establish a current disability.  See generally 38 C.F.R. § 4.71, Diagnostic Code 5003.

Consequently, the evidence merely establishes the Veteran has complaints of pain in the right shoulder not assignable to an underlying pathology.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a right shoulder disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right shoulder disorder is denied.


REMAND

The Board finds that remand of the remaining issues on appeal is warranted for additional development.

Left Shoulder Disorder 

The Board finds that remand is warranted to obtain a VA examination of the Veteran's left shoulder to determine whether his current disability is related to his military service.  VA treatment records show the Veteran was diagnosed via a magnetic resonance imaging (MRI) study in August 2011 to have tendinosis along with a full thickness tear at the distal aspect of the supraspinatus tendon of the left shoulder.  The Veteran stated on his initial claim that the onset of his left shoulder disorder was in 1975, but has not described any injury or event in service to which the currently diagnosed tendinosis and rotator cuff tear could be related.  The service treatment records are silent for any complaints or diagnosis of a left shoulder disorder.  Nevertheless, the Board finds that the evidence is sufficient to warrant obtaining a VA examination to obtain a medical nexus opinion as it suggests a nexus relationship exists.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Psychiatric Disorder 

In July 2014, the Board remanded the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and depression, for VA treatment records, stressor verification and VA examination.  To date, the Veteran's claims file reflects that only VA treatment records and some personnel records have been associated with the claims file.  Thus, the remaining development requested does not appear to have been accomplished, and remand of this issue is warranted for that reason.

Chronic Disability Due to Substance Abuse 

In July 2014, the Board remanded the Veteran's claim for service connection for a chronic disability due to substance abuse as implicit in this claim is that such disorder is secondary to PTSD.  Remand was for VA treatment records and for this issue to be adjudicated with the claim for service connection for a psychiatric disorder.  To date, the Veteran's claims file reflects that, although VA treatment records have been associated with the claims file, the service connection claim for a psychiatric disorder has not been readjudicated.  Thus, remand of this issue is warranted as it is inextricably intertwined with the claim for service connection for a psychiatric disorder, to include PTSD and depression.

Right Eye Disorder 

In July 2014, the Board remanded the Veteran's claim for service connection for a right eye disorder to obtain clarification of medical opinions received in June 2011.  It appears that the requested clarification has been obtained; however, a Supplemental Statement of the Case has not been issued at this time.  Consequently, it is premature for the Board to render a decision on this issue at this time.  Thus remand is warranted so that a Supplemental Statement of the Case can be issued to the Veteran as required by due process.

Accordingly, the case is REMANDED for the following action:

1.  Verify the stressors reported by the Veteran in his May 2011 statement in which he provided information regarding the death of the drill instructor (E5 or E6) of A2 Battalion, 1st Brigade, who was fatally shot in January/February 1974 at Fort Jackson, South Carolina; and the two service members involved in a parachute accident causing the death of one and injury of the other in May/June 1975 of B Battery, 1/25th Field Artillery.

2.  After completion of the above, the Veteran should be scheduled for a VA examination (by a VA psychiatrist
or psychologist, or a psychiatrist or psychologist with
whom VA had contracted) to ascertain if he suffers from
a psychiatric disability.  The claims file must be provided to the examiner in connection with the examination.  

All appropriate psychological testing should be performed.  The examiner should report all current psychiatric disorders diagnosed on examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a) Is a diagnosis of PTSD warranted?

(b) If any claimed stressor(s) is corroborated and the
examiner has diagnosed the Veteran to have PTSD, then the examiner should render an opinion whether the Veteran's PTSD is related to the corroborated stressor(s).

(c)  If it is found that the Veteran has PTSD related to corroborated stressor(s), the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that his polysubstance abuse as seen in the VA treatment records is proximately due to, the result of or has been aggravated by the PTSD.

(d) If the Veteran is diagnosed to have an Axis I psychiatric disorder other than PTSD, is it at least as likely as not (i.e., at least a 50 percent probability) that it is causally related to service?

The examiner must provide adequate reasons for the opinions given and should include discussion of the relevant evidence of record.  If the examiner is unable to provide an opinion without resort to speculation, he or
she should explain why this is so and what if any, additional evidence would be necessary before in
opinion could be rendered.

3.  Schedule the Veteran for an appropriate VA examination for his left shoulder disorder.  The claims file must be provided to the examiner.

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current left shoulder disorder is related to any disease or injury incurred during service.  In rendering an opinion, the examiner must address the Veteran's statements as to an onset in service and a continuity of symptoms since service, if any.  

The examiner must provide adequate reasons for the opinions given and should include discussion of the relevant evidence of record.  If the examiner is unable to provide an opinion without resort to speculation, he or
she should explain why this is so and what if any, additional evidence would be necessary before in
opinion could be rendered.

4.  After all necessary additional development has been completed and ensuring that all VA examination reports or adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


